Citation Nr: 1506436	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-20 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable rating for acne of the face and scalp.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1998 to October 1998 and from February 2003 to October 2006. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the RO in Hartford, Connecticut.

The Veteran initially requested a hearing before the Board on her May 2010 VA Form 9 Substantive Appeal.  However, the Veteran submitted an April 2013 statement indicating her desire to withdraw this request pursuant to 38 C.F.R. § 20.704(e).

The issue of entitlement to an effective date prior to March 16, 2012 for a scar as secondary to acne of the face and scalp based on clear and unmistakable error has been raised by the record in a January 2015 written brief submitted by the representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. The Veteran's eczema covers less than 5 percent of her entire body and less than 5 percent of her exposed areas.  

2. The Veteran's acne is superficial.  

3. The Veteran takes topical medication to treat her skin condition.  



CONCLUSION OF LAW

The criteria for a compensable rating for acne of the face and scalp are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7800-7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim. 

The RO has substantially satisfied the duties to notify and assist, as required by the VCAA. The Veteran was provided proper VCAA notice in March 2009 that fully informed him of how to establish a higher rating.  She was also issued a subsequent statement of the case (SOC) and a later supplemental statement of the case (SSOC) that also informed her of the applicable regulations.  She has not alleged any notice deficiency that is unduly prejudicial. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Additionally, her service treatment records, identified post-service treatment records, and Social Security Administration (SSA) records have been obtained and she has been afforded appropriate VA examinations that specifically addressed the applicable rating criteria for her skin condition.  Thus, VA's duty to assist with respect to obtaining relevant records and examinations has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).





II. Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

 In considering the severity of a disability, it is essential to trace the history of the disability. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because the level of disability may have varied over the course of the claim, the rating may be 'staged' higher or lower for segments of time during the period under review in accordance with evidence of such variations.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The Veteran's acne of the face and scalp is rated as noncompensable under 38 C.F.R. § 4.118, DC 7899-7806.  Under DC 7806, which rates dermatitis or eczema, the disability is evaluated as follows: less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period (0 percent); at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period (10 percent); 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period (30 percent); and more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period (60 percent). See id.

Diagnostic 7828 rates acne.  Pursuant this DC, a noncompensable or zero percent rating is assigned based on evidence of superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent evaluation is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  A 30 percent evaluation is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck. See 38 C.F.R. § 4.118, DC 7828.

VA treatment records include an October 2008 record describes the condition as featuring "multiple 1 [to] 2 [centimeter] scalp cysts."  Later records in December 2008 indicate that she had several of these cysts removed.  A December 2008 dermatology note details "redness and acne" on her face.  This was assessed as "mild erythema."  The physician discussed laser treatment and a trial of metrogel with the Veteran.  

The Veteran underwent a VA compensation examination in March 2009.  The examiner indicated the claims file, including past medical records, had been reviewed, and includes a summary of the 2008 VA records.  He stated that the cysts excised in December 2008 were identified by VA Pathology as pilar cysts.  The Veteran reported that cysts were re-growing on her scalp.  She also reported cyclic intermittent break outs of acne and facial redness. She stated that these conditions made her self-conscious about her appearance and necessitated covering.  Her use of "facial metro gel" was noted.  The examiner noted that she denied using any corticosteroid, immunosuppressive drug, or other systemic medication.  Treatment was listed as topical.  He further indicated that the Veteran did not use any light therapy.  


Upon examination, the Veteran had acne on less than one percent of her face and pilar cysts on less than one percent of her scalp.  In total, this was less than one percent of the entire body for both conditions.  The examiner denied that there were any scars or disfigurement.  He further stated that the acne was superficial with few superficial comedones and mild pink surrounding the skin.  There was no scarring alopecia, alopecia areata, or hyperhidrosis.  The examiner also included the pathology report from December 2008 that identified the pilar cysts.  The diagnosis  was intermittent facial acne, mild; pilar cysts of scalp, intermittent requiring surgical excision; no significant scars; and no functional impairment for either condition as reported by the Veteran.  

She underwent a second VA examination in March 2012.  The examiner indicated the following were present: eczema, infected cystic lesion, acne, sebaceous cyst, and xerosis.  The Veteran stated that she now had about 20 cysts on her scalp that were constantly sore and caused her headaches.  She rated the pain as seven out of ten.  The pain increased when they were inflamed or when they were touched.  She also stated that brushing, washing, cutting, or simply moving her hair caused pain.  The Veteran stated that she had facial acne, but it was not prominent at the time.  The acne and eczema on her face and nose were described as being more prominent in the winter time.  

The examiner noted that none of the Veteran's skin conditions caused scarring or disfigurement of the head, face, or neck.  He noted the Veteran's use of oral amoxicillin for less than six weeks in the past year.  Upon physical examination, the examiner could not find any eczema on the Veteran or any "infections of the skin."  He did mark that he found papulosquamous disorder affecting less than five percent of the Veteran's body.  He explained that the eczema and acne were not active.  He described sebaceous cysts involving the scalp, "with about 15 lesions palpated measuring between 1-2 cm, raised, firm and tender to palpation."  There was no drainage, warmth, or erythema.  There was scarring that was associated with a cyst at the Veteran's left occiput.  It was described as hypertrophic pink, non-disfiguring, and measuring one centimeter by one centimeter.  The examiner also checked that the Veteran suffered from superficial acne.  He denied that any of the Veteran's skin conditions impacted her ability to work.  

The Veteran's skin condition does not warrant a compensable rating.  She has never been diagnosed with "deep" acne; instead, it was labeled as superficial at her March 2012 VA examination.  Her noted eczema condition, as well as her cysts, has never been noted to affect five percent or more of either her entire body or her exposed areas.  She does not take systemic therapy or other immunosuppressive drugs.  

Both VA examiners denied that the Veteran's acne or eczema had any disfigurement characteristics.  Diagnostic Codes 7806 and 7828 allow for the conditions to be alternatively rated as "disfigurement of the head, face no neck" under DC 7800 or as "scars" under DCs 7801 through 7805.  However, both VA examiners found that the Veteran had any disfigurement due to her conditions.  Additionally, any scarring present was never identified as deep, nonlinear, greater than 144 square inches in total area, unstable, or painful.  While the RO granted a separate, compensable rating for a scar as secondary to her skin condition in a May 2012 rating decision, she did not appeal this decision; thus it is not under review here.  

Given that the more probative evidence of record fails to reflect any findings upon which a compensable rating may be awarded, the preponderance of the evidence is against the claim for a compensable rating; there is no doubt to be resolved; and an increased schedular rating for service-connected acne is not warranted.

In reaching this decision, the Board also has considered whether an extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. App. 157 (1996).  The Board finds that there is no basis for further action on this question, however, as there is no indication of an exceptional disability picture such that the scheduler evaluation for the Veteran's service-connected skin condition is inadequate.  38 C.F.R. § 3.321(b)(1).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (defining a three-prong test for determining whether this special consideration is warranted). The evidence suggests that she has superficial acne and eczema that affects less than 5 percent of her body or of her exposed areas, with no more than topical therapy required during the last 12 months.  The rating criteria consider the presence of these symptoms and provide for increased ratings based on evidence of more severe acne as well as eczema that affects a greater percentage of her body or requires systemic therapy.  As her reported symptoms are contemplated by the rating criteria, the assigned evaluation is adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a compensable rating for acne of the face and scalp is denied. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


